Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.             Applicant's arguments filed 03/21/2021 have been fully considered, the previously allowable/objected claims 5, 10 are rewritten as independent claim 5= previous claim 1+4+5 limitations and claim 10= previous claims 1+9+10 limitations. Thus claims 5, 10 and their dependent claims 6 – 7 are now fully allowable and objection is removed.
                The applicant also has amended claims 1 (device) and 12 (method) and is arguing the previous and amended claim language. These arguments are not persuasive, because the previous limitation of “the driving current lower than a default current during a first time interval in the default period” was met by both Xue that teaches the programmable current fluctuating and Nagase was added in combination to teach “lower than a default current during a first time interval” so that Xue’s programmable current is modified. It was specifically noted that Nagase in the similar field of endeavor teaches “turning off the display by turning off the light source (low current) during the T1 “first time interval” in the default period”. Thus, respectfully the applicant incorrectly attacking Xue for this limitation. 
               Secondly the amended limitation “the driver generates the driver current equal to or higher than the default current during a second time interval in the default period” Xue [0046, 48] regarding the use of default current 200ma up to maximum 600ma during the image display “second time interval in the default period”.
            The applicant when arguing Nagase is referring to the amended limitation “the at least one light emitting module applying for a red light, a green light and a blue light sequentially”, for which a new reference Hada (US 20150130853 A1) is added that renders this argument moot.



Allowable Subject Matter
2.          Claims 5 – 7, 10 (device) are allowable.

                                                  Reason for Allowance
           The reason for allowance is on the record in the previous office action for which the claims 5 and 10 as dependent claims were found allowable when written as independent claims. The amended claims 5 and 10 represent independent claims such that claim 5= previous claim 1+4+5 limitations and claim 10= previous claims 1+9+10 limitations. Thus claims 5, 10 and their dependent claims 6 – 7 are now allowable.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 4, 8, 9, 11 – 20 rejected under 35 U.S.C. 103 as being un-patentable over  Xue (US 20160073069 A1) in view of Nagase et al., hereinafter Nagase (US 20100033555 A1) in further view of Hada (US 20150130853 A1).

          Regarding claim 1, “A projection device {Fig 1}, comprising: 
          at least one light emitting module {Fig 1, light source 130}, configured to generate at least one light beam according to a driving current respectively; 
        {met by [0020, 22, 23]}

               a driver {[0023], Fig1 pixel drive values 107}, coupled to the at least one light emitting module {Fig 1, light source(s) 130}, configured to generate the driving current and transmit the driving current to the at least one light emitting module according to at least one operating signal;  
           
            a light valve {[0020-21]}, disposed on a transmission path of the at least one light beam and configured to receive the at least one light beam to form an image light a projection lens [0023], disposed on a transmission path of the image light beam and configured to project the image light beam; and 
           {[0023] For example, scanning laser projector 100 may include collimating lenses, dichroic mirrors, or any other suitable optical elements},

         “a processor {Fig 1, 102 video processing}, coupled to the driver {Fig 1, pixel drive values 107} and the light valve, configured to provide the at least one operating signal with a default period to the driver and provide an operating of the light valve, wherein according to the at least one operating signal”, {noted above [0020 – 23]},

    
           For the limitation of “the driver generates the driving current lower than a default current during a first time interval in the default period”, Xue discloses,
             {"The reference low voltage selection" is shown in Fig 3C, at bottom of the resistor symbol, and explained in [0038] to drop the voltage over the resistor (pull-down voltage) so that a programmable voltage created that drives the light source as cited "VDD as shown in FIG. 3C corresponds to programmable power supply voltage 121 (FIGS. 1, 2) that drives light source 130". Additionally as cited in [0032] "The programmed value may be a digital value used to command programmable voltage source(s), or may be an analog voltage value that programmable voltage source(s) are designed to match".
                   Xue does not explicitly teach “turning off the display by turning off the light source (low current) during the T1 “first time interval” in the default period”.
                             The examiner has interpreted in light of the specification Fig 3, for T1 and T2 shown that are parts of the default period (shown as TD), T1 is the “first time interval” when the light source is disabled (off-state) coinciding with no pixel value displayed, and T2 as the second time interval” when the light valve pixel values of RGB colors are in on-state. 
                Nagase in the similar field of endeavor teaches “turning off the display by turning off the light source (low current) during the T1 “first time interval” in the default period”.
         Evidence of analogous art:  [0050] discloses a light source controller (Fig 1, element7) for light source (Fig 1, element14) that generates a light source control signal C2 for turning the light source used for image display on and off and outputs the light source control signal c2 to the image display unit 62 (Fig 1, element 5 spatial modulator). [0061] Image display unit may be a projection device such as LCOS or DMD (in light of specification, DMD or LCOS are the light valve type mentioned to project image).
             The limitation “turning off the display by turning off the light source (low current) during the T1 “first time interval” in the default period” as detailed in [0101, 104, 105] and, please specifically note the last two lines of [0104] as cited "The light source control signal c2 goes Lo to terminate the display of the image at least by the time the input (transmission) of the video signal d4 of the next frame is started", Thus, “The driver generates the driving current lower than a default current during a first time interval (T1) in the default period" is met based on the c2 signal that goes Lo to   
        "T1 time interval in default period" (met by "prior to the next frame of video") in which the pixels are in off-state for modulation, the light source control signal C2 terminates the display by controlling the light source to turn-off. Then, “T2 time interval of default period" (met by, in the next frame of video) when pixel information controls the modulation using the light valve, the light source is turned on.  
       It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xue as taught in Nagase to provide “turning off the display by turning off the light source (low current) during the T1 “first time interval” in the default period”, for the purpose of, reducing the power consumption achieved by turning off the light source when it is not needed.

              Xue further discloses “and the driver generates the driver current equal to or higher than the default current during a second time interval in the default period” which is the complement of the previous limitation noted above and met by Xue [0046, 48] regarding the use of default current 200ma up to maximum 600ma during the image display “second time interval in the default period”.

             Xue does not explicitly disclose  “to the at least one light emitting module applying for a red light, a green light and a blue light sequentially”, but 
                    Hada in the similar field of endeavor teaches this limitation as met by   Fig 2-3 and [0051] “The illumination control unit (light source control unit) 91 performs FSC 
       It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xue as taught in Hada to provide ““to the at least one light emitting module applying for a red light, a green light and a blue light sequentially”, for the purpose of providing versatility in usage of a commonly used sequential color modulator in the art that provides sequential presentation of colors in timing of each video frame.

	

                Regarding claim 2, Xue / Nagase / Hada disclosed claim 1, and Xue further discloses “The projection device as claimed in claim 1, wherein the default period is equal to a projecting time length of one pixel of the projection device” by [0029] .

                Regarding claim 3, Xue / Nagase / Hada disclosed claim 1, and Xue further discloses “The projection device as claimed in claim 1, wherein the default current is substantially equal to 200 milli-ampere” [0048].

                 Regarding claim 4, Xue / Nagase / Hada disclosed claim 1, and Xue further discloses “The projection device as claimed in claim 1, wherein the processor comprises: a driver control circuit, configured to generate at least one driving operating signal and control the operating of the driver; and a light valve control circuit, coupled to the light valve, configured to control the operating of the light valve, and generate a control signal during the first time interval;  wherein according the control signal and the at least one driving operating signal, the at least one operating signal indicates that the driver generates the driving current lower than the default current during the first time interval in the default period”,


                 Regarding claim 8, Xue / Nagase / Hada disclosed claim 4, and Xue further discloses “The projection device as claimed in claim 4, wherein the processor further comprises: 
           a, coupled to the driver, the driver control circuit, a reference low voltage and the light valve control circuit, and configured to generate the at least one operating signal via selecting between the at least one driving operating signal or the reference low voltage, wherein the multiplexer selects the reference low voltage as the at least one operating signal according to the control signal,

            Although, this claim is interpreted in light of Fig 5 of the specification, it is given its broadest interpretation and it is not considered the same as Fig 5 in its operation due to its broad scope.
           “a multiplexer” verbatim is not used in Xue, nevertheless it is met by the equivalent language and function, which is interpreted based on Fig 5 of the specification. That is, per specification the multiplexer selects a time interval for which driver control circuit either selects one of three colors RGB using one of DOS1, DOS2 or DOS3 lines to drive the pixel value during the T2 (second time interval) for on-state image production, or the voltage is set low (pulled-down) so that a minimum current (less than default) causes the light source to be turned-off. 
               Thus, Xue meets this multiplexing function, as cited: 
"multiplexer" is met by multiplexing of time to drive each of red, blue, green color components of light for each pixel (Fig 10, 1007 pixel drive values) as disclosed in [0064-65] especially note as cited in [0065] "The voltages at 1021 are timed to correspond to the pixel drive values at 1007 from which they were derived.
            "The reference low voltage selection" is shown in Fig 3C, at bottom of the resistor symbol, and explained in [0038] to drop the voltage over the resistor (pull-down voltage) so that a programmable voltage created that drives the light source as cited "VDD as shown in FIG. 3C corresponds to programmable power supply voltage 121 (FIGS. 1, 2) that drives light source 130". As cited in [0032] "The programmed value may be a digital value used to command programmable voltage source(s), or may 
              [0023] discloses “In these embodiments, light source(s) 130 may also include driver circuits that accept and/or condition drive signals.  For example, driver circuits may include digital-to-analog (D/A) converters, trans-impedance amplifiers, coupling circuits, bias circuits, switches (also note a multiplexer is a special switch), and the like.  Modulated light beam(s) from light source(s) 130 are directed to mirror 162 via guiding optics 134, 136. (A multiplexer is a well-known form of switch).

                 Regarding claim 9, Xue / Nagase / Hada disclosed claim 1, and Xue further discloses “The projection device as claimed in claim 1, wherein the processor comprises: a driver control circuit, [0023] configured to generate the at least one operating signal to control the operating of the driver; and a light valve control circuit [0020-21], coupled to the light valve, configured to control the operating of the light valve, and generate a control signal during the first time interval; and 
         {“the first time interval” was detailed in combination of claim 1},
            a logic circuit, [0023] coupled to the driver and the light valve control circuit, and

 configured to disable the driver when the control signal is low state.
         {was detailed in combination of claim 1},


                 Regarding claim 11, Xue / Nagase / Hada disclosed claim 1, and Xue further discloses “The projection device as claimed in claim 1, wherein the default period includes the first time interval and a second time interval, and the light valve is in a turn on state during the second time interval in the default period and in a turn off state during the first time interval in the default period in response to a controlling of the processor”, as already explained in claim1, and repeated in here:
         Nagase disclosed "T2 time interval of default period" (met by, in the next frame of video) when pixel information controls the modulation using the light valve, the light source is turned on.  please specifically note the last two lines of [0104] as cited "The light source control signal c2 goes Lo to terminate the display of the image at least by the time the input (transmission) of the video signal d4 of the next frame is started" (interpreted in light of specification Fig 3). "the driver generates the driving current lower than a default current during a first time interval (T1 in claim 11) in the default period" is met based on the c2 signal that goes Lo to terminate the display by turning the light source off; that is, the voltage going low to turn off the light source meets the current going lower than a default current.  
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xue as taught in Nagase to provide “wherein the default period includes the first time interval and a second time interval, and the light valve is in a turn on state during the second time interval in the default period and in a turn off state during the first time interval in the default period in response to a controlling of the processor”, for the purpose of, reducing the power consumption achieved by turning off the light source when it is not needed.

Regarding claims 12 – 15 these claims implement the method that details the process of the apparatus in claim 1 – 4 and rejected under the same rationale. 

Regarding claims 16 – 17 these claims implement the method that details the process of the apparatus in claim 1 and rejected under the same rationale. 
           However, the examiner has objected but allowed claims 5 – 6 (when claim 5 is written independently) as device claims. Claims 16-17 as method claims fail to include the hardware structure for which the method relies on; thus, they have a much broader scope similar to claim 1. If the applicant includes the same structure for which the method uses similar to the device claims in order to provide the function, then they will be similarly interpreted. 

Regarding claims 18 – 20 these claims implement the method that details the process of the apparatus in claim 8, 9, 11 and rejected under the same rationale. 


Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422